Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3, 7, 10, 11, 13, 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the term “a plurality of the acoustic spaces” which lacks proper antecedent basis and thus renders the claim indefinite. Claim 1 identifies “an acoustic space” and claim 3 identifies “the acoustic spaces”; the singular and plural issue is inconsistent.

Claim 7 recites the term “the other end of the communication hole” which lacks proper antecedent basis and thus renders the claim indefinite. It is believed the term is meant to identify “a second end of the communication hole”.

Claim 10 recites the term “the blade” which lacks proper antecedent basis and thus renders the claim indefinite.

Claim 10 recites the term “the seal fins” which lacks proper antecedent basis and thus renders the claim indefinite.

Regarding claim 10, claim 1 identifies “a plurality of seal fins”, and also “adjacent seal fins”. Claim 10 identifies “the seal fins”. This causes confusion regarding which of the seal fins claim 10 is referring to and thus renders the claim indefinite.

Claim 11 recites the term “the blade” which lacks proper antecedent basis and thus renders the claim indefinite.

Claim 11 recites the term “the seal fins” which lacks proper antecedent basis and thus renders the claim indefinite.

Regarding claim 11, claim 1 identifies “a plurality of seal fins”, and also “adjacent seal fins”. Claim 11 identifies “the seal fins”. This causes confusion regarding which of the seal fins claim 11 is referring to and thus renders the claim indefinite.

Claim 13 recites the term “a plurality of the acoustic spaces” which lacks proper antecedent basis and thus renders the claim indefinite. Claim 12 identifies “an acoustic space” and claim 13 identifies “the acoustic spaces”; the singular and plural issue is inconsistent.

Claim 17 recites the term “the other end of the communication hole” which lacks proper antecedent basis and thus renders the claim indefinite. It is believed the term is meant to identify “a second end of the communication hole”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice).

Regarding claim 1, Eelman discloses: a rotating machine (turbo-machinery; paragraph 0002) comprising: a rotor which is configured to rotate about an axis (rotor 1; Fig 3); a stator which faces the rotor in a radial direction (stator 2; Fig 3); and a plurality of seal fins (labyrinth teeth 11; Fig 3) which are provided so as to be protruded from one of the rotor and the stator toward the other of the rotor and the stator in the radial direction and are arranged with gaps therebetween in an axial direction (labyrinth teeth 11; Fig 3), wherein one of the rotor and the stator includes: a hollow portion (chambers 6; Fig 3) inside the one of the rotor and the stator; and a communication hole (openings 5; Fig 2) which allows communication between the hollow portion and a part between adjacent seal fins of the plurality of seal fins (Fig 3; openings 5; chambers 6; labyrinth teeth 11), the adjacent seal fins being adjacent to each other in the axial direction (Fig 3; labyrinth teeth 11).
Eelman does not disclose that the hollow portion is an acoustic space.
However, Rice, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses an acoustic space (Helmholtz resonator 26; paragraph 0026; Fig 2).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eelman’s hollow portion with the features of Rice’s acoustic space.
A person having ordinary skill in the art would have been motivated to make this modification to improve the dampening effect of Eelman’s hollow portion (chambers 6; Eelman discusses dampening in paragraph 0011) which can be affected by material selection, particularly that of the actual internal walls, shape, position of openings, as well as the finish/porosity of the internal walls (evidenced by Rice in paragraph 0023).

Examiner's note: For the purposes of examining this patent application, a "hole" is assumed to identify a predominantly-circular-shaped cut extending in length completely through material; a "hole" is assumed to be different from a "slot" or a "groove". A slot or groove is assumed to identify a narrow, or elongated, or non-circular-shaped, depression or cut extending in length partly, or completely, through material.

Claim(s) 1, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 59074309 A (Nagao) in view of US 20150267538 A1 (Rice).

Examiner's note: For the purposes of examining this patent application, the applicant’s submitted English translation of JP 59074309 A (Nagao), submitted on 12 November 2021, is referenced here and after.

Regarding claim 1, Nagao, in the embodiment identified in Fig 8, discloses: a rotating machine (steam turbine; page 3 line 1 of section 0001) comprising: a rotor (rotor 2; Fig 1) which is configured to rotate about an axis (Fig 1); a stator (nozzle outer ring 24) which faces the rotor in a radial direction (Fig 8); and a plurality of seal fins (tip fins 22) which are provided so as to be protruded from one of the rotor and the stator toward the other of the rotor and the stator in the radial direction and are arranged with gaps therebetween in an axial direction (Fig 8), wherein one of the rotor and the stator includes: a hollow portion (pressure chamber 30) inside the one of the rotor and the stator (Fig 8); and a communication hole (communication hole 31; Fig 8) which allows communication between the hollow portion and a part between adjacent seal fins (region between tips fins 22 in Fig 8) of the plurality of seal fins, the adjacent seal fins being adjacent to each other in the axial direction (Fig 8).
Nagao does not disclose that the hollow portion (pressure chamber 30; Fig 8) is an acoustic space.
However, Rice, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses an acoustic space (Helmholtz resonator 26; paragraph 0026; Fig 2).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagao’s hollow portion with the features of Rice’s acoustic space.
A person having ordinary skill in the art would have been motivated to make this modification to improve the dampening effect of Nagao’s hollow portion which can be affected by material selection, particularly that of the actual internal walls, shape, position of openings, as well as the finish/porosity of the internal walls (evidenced by Rice in paragraph 0023).

Regarding claim 9, Nagao, in the embodiment identified in Fig 8, further discloses: the stator includes: a stator main body (nozzle outer ring 24) which has a recessed accommodation portion (the recessed accommodation portion is the void within nozzle outer ring 24 which encompasses pressure chamber 30 & the upper half of moving body 41) formed on a surface, of the stator main body, which faces the rotor so as to be recessed outward in the radial direction (Fig 8); and a seal ring (moving body 41) which has the plurality of seal fins (tip fins 22), wherein at least a part of the seal ring is accommodated in the recessed accommodation portion (Fig 8); a space (pressure chamber 30) in the recessed accommodation portion on a side outward in the radial direction from the seal ring (Fig 8) serves as the acoustic space (acoustic space as identified in the relevant claim 1 discussion above); and the communication hole (communication hole 31) is formed in the seal ring (moving body 41) so as to penetrate the seal ring (Fig 8), wherein one end of the communication hole communicates with the acoustic space (Fig 8).

Regarding claim 1, Nagao, in the embodiment identified in Fig 5, discloses: a rotating machine (steam turbine; page 3 line 1 of section 0001) comprising: a rotor (rotor 2; Fig 1) which is configured to rotate about an axis (Fig 1); a stator (nozzle outer ring 24; Fig 5) which faces the rotor in a radial direction (Fig 5); and a plurality of seal fins (tip fins 22; Fig 5) which are provided so as to be protruded from one of the rotor and the stator toward the other of the rotor and the stator in the radial direction (Fig 5) and are arranged with gaps therebetween in an axial direction (Fig 5), wherein one of the rotor and the stator includes: a hollow portion (pressure chamber 30) inside the one of the rotor and the stator (Fig 5); and a communication hole (communication hole 31) which allows communication between the hollow portion (pressure chamber 30) and a part between adjacent seal fins (annular space 26 in Fig 5 is the region between adjacent seal fins) of the plurality of seal fins, the adjacent seal fins being adjacent to each other in the axial direction (Fig 5).
Nagao does not disclose that the hollow portion (pressure chamber 30; Fig 5) is an acoustic space.
However, Rice, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses an acoustic space (Helmholtz resonator 26; paragraph 0026; Fig 2).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nagao’s hollow portion with the features of Rice’s acoustic space.
A person having ordinary skill in the art would have been motivated to make this modification to improve the dampening effect of Nagao’s hollow portion which can be affected by material selection, particularly that of the actual internal walls, shape, position of openings, as well as the finish/porosity of the internal walls (evidenced by Rice in paragraph 0023).

Regarding claim 10, Nagao, in the embodiment identified in Fig 5, further discloses: the rotor (rotor 2; Fig 1) includes: a rotary shaft (rotor 2; Fig 1) is formed so as to be extended along the axis (Fig 1); and a plurality of blades (moving blade 6; Fig 1) which are provided on an outer circumferential surface of the rotary shaft and are arranged in a circumferential direction (Fig 1); the stator (nozzle outer ring 24; Fig 5) includes a casing (nozzle outer ring 24) which covers the rotary shaft and the plurality of blades (moving blade 21; Fig 5) from an outer circumferential side (Fig 5); the seal fins (tip fins 22) are provided on a surface, of the casing, which faces the blade in the radial direction (Fig 5); and the acoustic space (acoustic space as identified in the relevant claim 1 discussion above) is formed inside the casing (nozzle outer ring 24; Fig 5).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice).

Regarding claim 2, Eelman as modified above further discloses the stator includes a seal ring main body (Eelman labyrinth holder 10; Fig 3) which has a tubular shape centering on the axis (Eelman Fig 3), wherein the plurality of seal fins (Eelman labyrinth teeth 11; Fig 3) are provided on an inner circumferential surface (identifiable in Eelman Fig 3) of the seal ring main body (Eelman Fig 3); and the acoustic space (acoustic space as identified in the relevant claim 1 discussion above) is formed inside the seal ring main body (Eelman Fig 3).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice), as evidenced by US 20160305285 A1 (Urac).

Regarding claim 3, Eelman as modified above does not disclose a plurality of acoustic spaces arranged with gaps therebetween in a circumferential direction.
However, Rice discloses a plurality of acoustic spaces arranged with gaps therebetween in a circumferential direction (paragraph 0009; claim 3). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the acoustic space, as identified in the claim 2 discussion above, into a plurality of acoustic spaces arranged with gaps therebetween in a circumferential direction as identified by Rice.
A person having ordinary skill in the art would have been motivated to make this modification to improve the main flow of fluid in the turbine, which can be affected by changing physical attributes, such as the cross-sectional shape and size, of the space near the turbine blade tips (evidenced by Urac in paragraph 0013; Urac being in the same field of endeavor, optimizing fluid flow in axial turbines).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice) and US 20050223707 A1 (Ikeda).

Regarding claim 4, Eelman, as modified above, discloses a plurality of acoustic spaces adjacent to each other in the circumferential direction. Because claim 3 identifies the acoustic spaces are arranged in a circumferential direction with gaps therebetween, it is equivalent to say the acoustic spaces are adjacent to each other in the circumferential direction.
Eelman does not disclose a volume differs between a pair of acoustic spaces.
However, Ikeda, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses a volume differs between a pair of acoustic spaces (Fig 5; internal spaces 31; paragraph 0083). 
Ikeda identifies that his internal spaces function effectively as acoustic spaces, as they cause the air within to vibrate, resonate, and dampen: “Fluid particles serving as vibration elements of combustion vibration caused in a combustion region are effectively trapped by the first resistive element (33) and at the same time resonate with the air of the first internal space (31) being connected through the first throat (32) and vibrate in the neighborhood of the first resistive element (33), thereby damping vibration amplitude thereof.” (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plurality of acoustic spaces adjacent to each other in the circumferential direction, as identified in the discussion of claim 3 above, with Ikeda’s pair of acoustic spaces wherein a volume differs between them.
A person having ordinary skill in the art would have been motivated to make this modification to have multiple acoustic spaces which can each respond to various frequencies of vibration because of their differed or unique physical properties (evidenced by Ikeda in paragraph 0083). 

Claim(s) 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice) and US 20050223707 A1 (Ikeda).

Regarding claim 5, Eelman as modified above does not disclose a plurality of the acoustic spaces arranged with gaps therebetween in the radial direction.
However, Ikeda, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses a plurality of acoustic spaces (first internal space 31; second internal space 41; Fig 8) arranged with gaps therebetween (second throat 42; Fig 8), in a direction that may be orientated in a radial direction (Fig 8; paragraphs 89-90). 
Ikeda identifies that his internal spaces function effectively as acoustic spaces, as they cause the air within to vibrate, resonate, and dampen: “Fluid particles serving as vibration elements of combustion vibration caused in a combustion region are effectively trapped by the first resistive element (33) and at the same time resonate with the air of the first internal space (31) being connected through the first throat (32) and vibrate in the neighborhood of the first resistive element (33), thereby damping vibration amplitude thereof.” (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the acoustic spaces formed inside the seal ring main body, as identified in the claim 2 discussion above, into a plurality of the acoustic spaces arranged with gaps therebetween in the radial direction as identified by Ikeda.
A person having ordinary skill in the art would have been motivated to make this modification to have multiple acoustic spaces which can each respond to various frequencies of vibration because of their differed or unique physical properties (evidenced by Ikeda in paragraph 0083). 

Regarding claim 6, Eelman, as modified above, does not disclose a volume differs between a pair of acoustic spaces.
However, Ikeda discloses a volume differs between a pair of acoustic spaces (Fig 8; internal spaces 41; paragraph 0094 identifies “the capacity of each of second internal spaces 41 is mutually different for every second box body 40”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plurality of acoustic spaces adjacent to each other in the radial direction, as identified in the discussion of claim 5 above, with Ikeda’s pair of acoustic spaces wherein a volume differs between them.
A person having ordinary skill in the art would have been motivated to make this modification to have multiple acoustic spaces which can each respond to various frequencies of vibration because of their differed or unique physical properties (evidenced by Ikeda in paragraph 0083). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice) and US 20160305285 A1 (Urac).

Regarding claim 7, Eelman as modified above does not disclose a position in the circumferential direction differs between one end of the communication hole and a second end of the communication hole when viewed in the axial direction.
However, Urac, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses a position in the circumferential direction differs between one end of a communication hole (apertures 240; Fig 4) and a second end of the communication hole when viewed in the axial direction (Fig 4 shows apertures 240, communicating between groove 124 & the tip of the rotor blade 20, are angled with respect to the radial direction. Paragraph 0022 identifies "the apertures could be angled to lean in the circumferential direction.")
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eelman’s communication hole to be angled as identified by Urac.
A person having ordinary skill in the art would have been motivated to make this modification to match the characteristics of the hole(s) to the characteristics of the of the flow around the rotor blades (evidenced by Urac in paragraph 0019).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice) and US 20210189966 A1 (Matsuyama).

Regarding claim 8, Eelman as modified above does not disclose a communication hole is formed so as to be extended in a direction inclined with respect to the radial direction when viewed in the axial direction.
However, Matsuyama, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses a communication hole (holes 34; Fig 4) is formed so as to be extended in a direction inclined with respect to the radial direction when viewed in the axial direction (Fig 4; paragraph 0006). The holes Matsuyama identifies in Fig 4 and paragraph 0006 are inclined with respect to the radial direction when viewed in any direction.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eelman’s communication hole to be angled as identified by Matsuyama.
A person having ordinary skill in the art would have been motivated to make this modification to increase the kinetic energy of sound waves flowing through the hole, making it possible to sufficiently take in the sound wave toward the acoustic space (evidenced by Matsuyama in paragraph 0007).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 59074309 A (Nagao) in view of US 20150267538 A1 (Rice) and US 20050223707 A1 (Ikeda).

Regarding claim 11, Nagao, as modified above, in the embodiment identified in Fig 5, further discloses: the rotor (Nagao rotor 2; Fig 1) includes: a rotary shaft (Nagao rotor 2; Fig 1) is formed so as to be extended along the axis (Nagao Fig 1); and a plurality of blades (Nagao moving blade 6; Fig 1) which are provided on an outer circumferential surface (Nagao Fig 1) of the rotary shaft and are arranged in a circumferential direction (Nagao Fig 1); the stator (Nagao nozzle outer ring 24; Fig 5) includes a casing (Nagao nozzle outer ring 24; Fig 5) which covers the rotary shaft and the plurality of blades from an outer circumferential side (Nagao Fig 5); the seal fins (Nagao tip fins 22; Fig 5) are provided on a surface, of the casing, which faces the blade in the radial direction (Nagao Fig 5); and an acoustic space (acoustic space as identified in the relevant claim 1 discussion above).
Nagao does not disclose that the acoustic space is formed in a box body which is provided on an outer circumferential side of the casing.
However, Ikeda, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses an acoustic space (internal spaces 31; Fig 1) is formed in a box body (box body 30; Fig 1) which is provided on an outer circumferential side of the casing (Fig 1; abstract identifies a box body is installed outside an object).
Ikeda identifies that his internal spaces function effectively as acoustic spaces, as they cause the air within to vibrate, resonate, and dampen: “Fluid particles serving as vibration elements of combustion vibration caused in a combustion region are effectively trapped by the first resistive element (33) and at the same time resonate with the air of the first internal space (31) being connected through the first throat (32) and vibrate in the neighborhood of the first resistive element (33), thereby damping vibration amplitude thereof.” (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the acoustic space, as identified in the relevant claim 1 discussion above, with the elements of Ikeda’s box body design.
A person having ordinary skill in the art would have been motivated to make this modification to have the box body function as an air-container body which accommodates air for resonance for fluid particles serving as vibration elements (identified by Ikeda in paragraph 0069). This design choice would allow the acoustic space to be serviced or modified without having to access the inside of the stator casing.

 Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice).

Regarding claim 12, Eelman discloses: A seal ring (labyrinth holder 10; Fig 3) comprising: a seal ring main body (labyrinth holder 10; Fig 3) which has a tubular shape centering on an axis (Fig 3); a plurality of seal fins (labyrinth teeth 11; Fig 3) which are provided on an inner circumferential surface of the seal ring main body so as to be protruded inward in a radial direction and are arranged with gaps therebetween in an axial direction (Fig 3); hollow portion (chambers 6; Fig 3) inside the seal ring main body (Fig 3); and a communication hole (openings 5; Fig 2) which allows communication between the hollow portion and a part between adjacent seal fins of the plurality of seal fins (Fig 3), the adjacent seal fins being adjacent to each other in the axial direction (Fig 3).
Eelman does not disclose that the hollow portion is an acoustic space.
However, Rice, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses an acoustic space (Helmholtz resonator 26; paragraph 0026; Fig 2).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eelman’s hollow portion with the features of Rice’s acoustic space.
A person having ordinary skill in the art would have been motivated to make this modification to improve the dampening effect of Eelman’s hollow portion (chambers 6; Eelman discusses dampening in paragraph 0011) which can be affected by material selection, particularly that of the actual internal walls, shape, position of openings, as well as the finish/porosity of the internal walls (evidenced by Rice in paragraph 0023).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice), as evidenced by US 20160305285 A1 (Urac).

Regarding claim 13, Eelman, as modified above, does not disclose a plurality of acoustic spaces are formed inside the seal ring main body and arranged with gaps therebetween in a circumferential direction.
However, Rice discloses a plurality of acoustic spaces arranged with gaps therebetween in a circumferential direction (paragraph 0009; claim 3). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the acoustic space, as identified in the claim 12 discussion above, into a plurality of acoustic spaces arranged with gaps therebetween in a circumferential direction as identified by Rice.
A person having ordinary skill in the art would have been motivated to make this modification to improve the main flow of fluid in the turbine, which can be affected by changing physical attributes, such as the cross-sectional shape and size, of the space near the turbine blade tips (evidenced by Urac in paragraph 0013; Urac being in the same field of endeavor, optimizing fluid flow in axial turbines).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice) and US 20050223707 A1 (Ikeda).

Regarding claim 14, Eelman, as modified above, discloses a plurality of acoustic spaces adjacent to each other in the circumferential direction. Because claim 13 identifies the acoustic spaces are arranged in a circumferential direction with gaps therebetween, it is equivalent to say the acoustic spaces are adjacent to each other in the circumferential direction.
Eelman does not disclose a volume differs between a pair of acoustic spaces.
However, Ikeda, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses a volume differs between a pair of acoustic spaces (Fig 5; internal spaces 31; paragraph 0083). 
Ikeda identifies that his internal spaces function effectively as acoustic spaces, as they cause the air within to vibrate, resonate, and dampen: “Fluid particles serving as vibration elements of combustion vibration caused in a combustion region are effectively trapped by the first resistive element (33) and at the same time resonate with the air of the first internal space (31) being connected through the first throat (32) and vibrate in the neighborhood of the first resistive element (33), thereby damping vibration amplitude thereof.” (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plurality of acoustic spaces adjacent to each other in the circumferential direction, as identified in the discussion of claim 13 above, with Ikeda’s pair of acoustic spaces wherein a volume differs between them.
A person having ordinary skill in the art would have been motivated to make this modification to have multiple acoustic spaces which can each respond to various frequencies of vibration because of their differed or unique physical properties (evidenced by Ikeda in paragraph 0083). 

Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice) and US 20050223707 A1 (Ikeda).

Regarding claim 15, Eelman, as modified above, does not disclose a plurality of the acoustic spaces arranged with gaps therebetween in the radial direction.
However, Ikeda, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses a plurality of acoustic spaces (first internal space 31; second internal space 41; Fig 8) arranged with gaps therebetween (second throat 42; Fig 8), in a direction that may be orientated in a radial direction (Fig 8; paragraphs 89-90). 
Ikeda identifies that his internal spaces function effectively as acoustic spaces, as they cause the air within to vibrate, resonate, and dampen: “Fluid particles serving as vibration elements of combustion vibration caused in a combustion region are effectively trapped by the first resistive element (33) and at the same time resonate with the air of the first internal space (31) being connected through the first throat (32) and vibrate in the neighborhood of the first resistive element (33), thereby damping vibration amplitude thereof.” (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the acoustic spaces formed inside the seal ring main body, as identified in the claim 12 discussion above, into a plurality of the acoustic spaces arranged with gaps therebetween in the radial direction as identified by Ikeda.
A person having ordinary skill in the art would have been motivated to make this modification to have multiple acoustic spaces which can each respond to various frequencies of vibration because of their differed or unique physical properties (evidenced by Ikeda in paragraph 0083). 

Regarding claim 16, Eelman, as modified above, does not disclose a volume differs between a pair of acoustic spaces.
However, Ikeda discloses a volume differs between a pair of acoustic spaces (Fig 8; internal spaces 41; paragraph 0094 identifies “the capacity of each of second internal spaces 41 is mutually different for every second box body 40”). 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the plurality of acoustic spaces adjacent to each other in the radial direction, as identified in the discussion of claim 15 above, with Ikeda’s pair of acoustic spaces wherein a volume differs between them.
A person having ordinary skill in the art would have been motivated to make this modification to have multiple acoustic spaces which can each respond to various frequencies of vibration because of their differed or unique physical properties (evidenced by Ikeda in paragraph 0083). 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice) and US 20160305285 A1 (Urac).

Regarding claim 17, Eelman, as modified above, does not disclose a position in the circumferential direction differs between one end of the communication hole and a second end of the communication hole when viewed in the axial direction.
However, Urac, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses a position in the circumferential direction differs between one end of a communication hole (apertures 240; Fig 4) and a second end of the communication hole when viewed in the axial direction (Fig 4 shows apertures 240, communicating between groove 124 & the tip of the rotor blade 20, are angled with respect to the radial direction. Paragraph 0022 identifies "the apertures could be angled to lean in the circumferential direction.")
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eelman’s communication hole to be angled as identified by Urac.
A person having ordinary skill in the art would have been motivated to make this modification to match the characteristics of the hole(s) to the characteristics of the of the flow around the rotor blades (evidenced by Urac in paragraph 0019).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110020114 A1 (Eelman) in view of US 20150267538 A1 (Rice) and US 20210189966 A1 (Matsuyama).

Regarding claim 18, Eelman, as modified above, does not disclose a communication hole is formed so as to be extended in a direction inclined with respect to the radial direction when viewed in the axial direction.
However, Matsuyama, in the same field of endeavor, optimizing fluid flow in axial turbines, discloses a communication hole (holes 34; Fig 4) is formed so as to be extended in a direction inclined with respect to the radial direction when viewed in the axial direction (Fig 4; paragraph 0006). The holes Matsuyama identifies in Fig 4 and paragraph 0006 are inclined with respect to the radial direction when viewed in any direction.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eelman’s communication hole to be angled as identified by Matsuyama.
A person having ordinary skill in the art would have been motivated to make this modification to increase the kinetic energy of sound waves flowing through the hole, making it possible to sufficiently take in the sound wave toward the acoustic space (evidenced by Matsuyama in paragraph 0007).
Conclusion

The following prior art, made of record and not relied upon, is considered pertinent to applicant's disclosure:
US 20120121411 A1 (Endo)
GB 956835 A (Mennesson; Licentia)
The above references are cited for teaching similar methods of optimizing fluid flow in axial turbines turbochargers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Art Golik whose telephone number is (571)272-6211. The examiner can normally be reached Mon-Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P.G./               Examiner, Art Unit 3745                                                                                                                                                                                         
/David E Sosnowski/SPE, Art Unit 3745